News From Walgreen Co. Corporate Communicationsl 200 Wilmot Roadl Deerfield, Ill. 60015l(847) 914-2500 Contact: For Walgreens Jim Cohn (847) 914-2950 jim.cohn@walgreens.com For Duane Reade Caren Villarreal (212) 273-5772 villarrc@duanereade.com FOR IMMEDIATE RELEASE http://news.walgreens.com www.duanereade.com Walgreens to Acquire New York-based Drugstore Chain Duane Reade · Acquisition gives Walgreens leadership position in nation’s largest retail and drugstore market · Duane Reade to continue brand identity while accelerating Walgreens Customer Centric Retailing initiative in urban markets DEERFIELD, Ill., Feb. 17, 2010 – Walgreen Co. (NYSE, NASDAQ: WAG) and New York-based drugstore chain Duane Reade Holdings, Inc. today announced a definitive agreement under which Walgreens will acquire Duane Reade from affiliates of Oak Hill Capital Partners in a cash transaction for a total enterprise value of $1.075 billion, which includes the assumption of debt. The transaction is subject to customary conditions, including receiving regulatory approvals and would include all 257 Duane Reade stores located in the New York City metropolitan area, as well as the corporate office and two distribution centers. Walgreens will fund the purchase with existing cash and anticipates the transaction will close in its current fiscal year, which ends Aug. “Duane Reade is a compelling strategic acquisition that will immediately provide
